Citation Nr: 0833004	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  00-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury. 

2.  Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right 
below the knee amputation. 

2.  Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left foot injury. 

2.  Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a rib injury. 

2.  Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a neck injury.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1967.  

This case initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from May 1999 and March 
2000 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO)in Waco, Texas.  The veteran 
thereafter perfected his appeal of both rating decisions.  
The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) in February 2001.  A 
transcript of that hearing is of record.  

Thereafter, in an October 2001 decision, the Board determined 
that new and material evidence had not been received to 
reopen a claim for service connection for residuals of a 
right ankle injury; the Board also denied the claim for VA 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a right below the knee 
amputation.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a June 2003 
order, the Court vacated the Board's decision and remanded 
the case to the Board for further development in compliance 
with directives specified in the Court's Order.  The VA 
Secretary appealed the Court's June 2003 Order to the U.S. 
Court of Appeals for the Federal Circuit, which in May 2004 
vacated the Court's Order and remanded the matter to the 
Court for further proceedings consistent with its decision in 
Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004).  

By a July 2004 Order, the Court denied the VA Secretary's 
motion to stay the proceedings pending the outcome of the 
Court's decision in Conway v. Principi, 353 F. 3d 1369 (Fed. 
Cir. 2004).  By the July 2004 Order, the Court again vacated 
the Board's October 2001 decision, and remanded the matter to 
the Board for readjudication.  In March 2008, the U.S. Court 
of Appeals for the Federal Circuit affirmed the decision of 
the Court of Appeals for Veterans Claims which vacated the 
Board's October 2001 decision and remanded the case for 
further proceedings.  

The issues of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a rib injury, a 
left foot injury, and a neck injury, as well as whether new 
and material evidence has been received to reopen a claim for 
residuals of a right ankle injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's right below the knee amputation is not shown to 
be the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.  


CONCLUSION OF LAW

The criteria for VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for right below the knee 
amputation are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for right below 
the knee amputation was filed and denied before the enactment 
of the VCAA.  Subsequently, in March 2004, the RO sent the 
veteran a letter informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  An additional 
letter was issued in October 2005.  He was advised of his 
opportunities to submit additional evidence.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims. It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in April 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, given that he has 
been provided all the criteria necessary for establishing 
entitlement to compensation benefits, and considering that 
the veteran is represented by a highly qualified service 
organization, we find that there has been fundamental 
fairness.  


II.  Factual background.

The veteran's claim for compensation benefits for a right 
below the knee amputation was received in December 1999.  The 
veteran contends that he has additional disabilities 
resulting from a motor vehicle accident that occurred on 
September 30, 1999, while on a pass from a VA domiciliary.  
The veteran indicated that, during a VA surgery on August 13, 
1999, the VA surgeon left a big hole in the heel of the right 
foot, which became infected and the right foot had to be 
amputated.  The veteran also contends that he was allowed to 
go on a pass with a cast on his foot; as a result of the 
cast, he was unable to stop the car from being hit by another 
car.  

The evidence of record shows that the veteran had been 
receiving treatment for right ankle and foot pain which he 
had experienced since he had twisted his right ankle three 
weeks prior to seeking treatment in December 1991; at that 
time, he gave a history of a right ankle injury 25 years 
earlier.  The diagnosis was right heel and ankle pain.  A 
February 1992 VA outpatient report indicated that a right 
heel brace cup was prescribed to correct a foot drop.  

A July 28, 1999 VA radiographic report reveals that the 
veteran was being treated through VA's emergency room that 
day and that he had a comminuted fracture of the right 
posterior calcaneus with approximately one centimeter of 
distraction at the major fracture site.  A July 28, 1999 VA 
left foot radiographic report indicates that he had old 
healed fractures of the second through fourth left 
metatarsals and some spurring and narrowing of the first 
tarsometatarsal joint.  

On August 10, 1999, the veteran was admitted to a VA hospital 
with an open calcaneus fracture and had an infection with 
MRSA.  X-rays of the veteran's right foot, dated August 31, 
1999, show that the veteran had had an open reduction and 
internal fixation of his right calcaneus fractures, and that 
there were now two metal screws transfixing the fracture 
fragments.  The impression was a healing comminuted fracture 
of the right calcaneus.  

A September 2, 1999 VA operation report indicates that the 
veteran was status post open right calcaneal fracture and 
status post open reduction and internal fixation of the right 
calcaneal fracture.  After the open reduction and internal 
fixation procedure, closure had not been possible because of 
swelling, and so the wound was left open to granulate in.  
The wound had remained open with increasing drainage. For 
this reason, infection was suspected.  The veteran was thus 
brought to the operating room and underwent irrigation and 
debridement of his right calcaneus. Necrotic tissue was 
removed.

September 2, 1999 VA X-rays of the veteran's right foot 
revealed that he had had a satisfactory open reduction and 
internal fixation of the fracture of his posterior calcaneus.  

A September 9, 1999 VA orthopedic note indicates that the 
veteran's right foot wound area had a central necrotic area 
of skin.  The necrotic area and granulation tissue along the 
wound were debrided, and moderate drainage continued.  A 
Groshong catheter was used.  

September 21, 1999 VA X-rays of the left ankle were normal. 
X-rays of the right ankle revealed comminuted oblique 
fractures of the distal shafts of the right tibia and fibula.  
The major distal tibia fracture fragment was anteromedially 
angulated with about 50 percent apposition of the ends of 
those fracture fragments.  

A September 21, 1999 X-ray report of the right foot noted 
that the area of the right calcaneus had been debrided that 
day.  The X-rays revealed that the right calcaneus had become 
fragmented and partially resorbed by infection.  The right 
talus had also become partially destroyed.  Kirschner wires 
were placed throughout the talus for stabilization.  An 
external fixation device was positioned with pins placed in 
the first and fifth metatarsals and in the distal tibial 
shaft on the right.  Comminuted oblique fractures were 
present in the distal shafts of all metatarsals of the left 
foot.  The left foot had a plaster splint on it.  

A September 23, 1999 VA cardiology report notes that the 
veteran had been admitted on September 20, 1999 and that he 
had sustained a right calcaneus bone fracture in July 1999, 
complicated by wound infection with Pseudomonas aeruginosa 
and methicillin resistant staphylococcus aureus, 
necessitating debridement in the early part of September 
1999.  It further states that he was involved in a motor 
vehicle accident on September 17, 1999, sustaining fractures 
of both legs necessitating fixation of his right tibia and 
fibula and casting of the left leg.  

A September 27, 1999 VA orthopedic note indicates that the 
veteran's right heel was extremely edematous and had some 
blistering. His wound continued to be open.  There was no 
frank purulence.  His right foot was said to be in need of 
amputation.  A bilateral lower extremity Doppler venogram, 
performed in September 29, 1999, was normal.  

A September 30, 1999 VA orthopedic treatment note indicates 
that the veteran had not had any significant improvement in 
his right foot and that he now agreed to have a below the 
right knee amputation.  

An October 19, 1999 VA social work service report indicates 
that the veteran had been in an automobile accident while on 
pass from extended care and suffered multiple fractures to 
his leg.  His right leg had to be amputated below the knee.  

A September 20 to November 5, 1999 VA hospital discharge 
summary indicates that the veteran had had a right below the 
knee amputation on October 4, 1999 due to the September 1999 
motor vehicle accident.  The diagnosis was status post motor 
vehicle accident in September 1999 with subsequent below the 
knee amputation on October 4, 1999.  

A January 2000 addendum to the August 10 to September 17, 
1999 hospital discharge indicates that the veteran had been 
admitted on August 10, 1999 with an open calcaneus fracture 
and that he had had an infection with methicillin resistant 
staphylococcus aureus and an open reduction and internal 
fixation of his right calcaneus.  He also had an incision and 
drainage which showed methicillin resistant staphylococcus 
aureus.  He had been started on intravenous antibiotics while 
on the surgical service and was receiving prolonged 
antibiotics for his methicillin resistant staphylococcus 
aureus.  While he was on the surgery ward, he had cultures, 
and it was decided that he could get his intravenous 
antibiotics while on the intermediate care ward.  He was 
given a pass on the weekend of September 17, 1999 and failed 
to return to the hospital on Monday morning.  Later it was 
found out that he had been admitted to another hospital 
because he had been in a severe motor vehicle accident 
breaking both of his legs.  The veteran had had a new 
admission after that, having surgery for his legs and being 
put in casts.  At the same time, he was referred to 
domiciliary where he was residing.  

During a hearing at the RO in June 2000, the veteran 
testified that he broke his right heel on July 28, 1999, that 
he was admitted to the VA hospital on August 10, 1999, and 
that on August 13, 1999, a VA physician operated on his right 
heel and left a big hole in the back of his right foot.  He 
felt that the VA physician committed malpractice by leaving 
the hole in his right foot.  He was in the hospital and on 
September 15, 1999, he was placed in after care.  He stated 
that VA health care providers should not have let him go home 
on pass with a cast on his foot on September 17, 1999.  
Nevertheless, on September 17, 1999, he was given a pass to 
go home and was told to be back later that afternoon for an 
intravenous treatment to keep the infection out of the hole 
on his right foot.  He went home and was coming back to the 
VA hospital, and when he was about 10 miles away from the VA 
hospital, he was hit head on by a woman in a car.  He had a 
cast on his right foot and when he saw her coming, he tried 
to hit his brakes, but he could not get his right foot on the 
brake because of the cast that was on his right foot.  In the 
accident, he hurt his left foot, his ribs, and his neck, and 
his right foot ended up getting amputated.  He was admitted 
to a private hospital on the September 17th, and then he was 
transferred to the VA hospital on about September 20, 1999.  
On about September 30, 1999, his VA physician stated that he 
was going to have to amputate the veteran's right foot.  

At the time of the veteran's June 2000 hearing, he submitted 
two color photographs of his right lower extremity.  The 
photographs show an external fixation device with metatarsal 
and tibial fixation points.  Also, they depict a wound which 
was mostly red in color, about the posterior ankle and foot.  

During a hearing at the RO in February 2001, the veteran 
testified that he had had right ankle problems over the years 
and that he had been given heel cups to put in his shoe to 
help.  Due to not being properly treated by VA, he stepped 
off a porch and broke his heel on July 28, 1999.  When he 
went to the VA hospital, they put pins in it and left a hole 
in the back of his foot.  The wound got infected and he was 
being given about three intravenous treatments per day for 
the infection.  He went home on September 17, 1999 and was 
told to be back at 1 p.m. that day for an intravenous 
treatment for the right foot infection.  On the way back to 
the hospital, he was in a motor vehicle accident which was 
not his fault, and he broke his right foot and then had to 
have it amputated.  He felt VA was negligent for letting him 
go out on a pass with the cast on his foot, because when he 
saw the woman who hit him passing the pickup truck by going 
over into his lane, he tried to stop but could not get his 
foot on the brake with the cast on his right foot.  All he 
could do was veer off to the ditch.  The woman also veered 
off to the ditch and hit him head on.  


III.  Legal Analyis.

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.  

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997, became effective September 2, 2004. 69 
Fed. Reg. 46,426 (August 3, 2004).  A review of the record 
reveals that the veteran's claim for compensation benefits 
was received in December 1999.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d) (2007).  

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
veteran's appeal was pending.  69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran has been clearly 
advised, he is not prejudiced in the disposition of his 
claims herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In order for 
additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been the result 
of injury that was part of the natural sequence of cause and 
effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity. Id at 
101.  

In the Loving case, the veteran was undergoing a VA 
examination when a metal ceiling grate or panel fell on him. 
In that case, the Court held that the claimed knee injury 
resulting from the fallen grate was coincidental to the 
examination, and not caused by it, and concluded that the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
"lies beyond the ambit of section 1151." Loving, 19 Vet. App. 
at 100-101.  In support of its conclusion in the Loving case, 
the Court made reference to the case of Sweitzer v. Brown, 5 
Vet. App. 503 (1993), in which the Court had affirmed a Board 
decision which denied 38 U.S.C.A. § 1151 benefits for a 
veteran who had claimed that, while he was waiting for a VA 
examination, an unidentified patient in a motorized 
wheelchair struck the claimant in the lower torso, and 
knocked him to the ground.  The Court, in Sweitzer, held that 
38 U.S.C.A. § 1151 contemplated recovery only for disability 
resulting from the examination itself, and not for disability 
sustained while merely waiting in the building for an 
examination.  

In Sweitzer, the Court emphasized that 38 U.S.C.A. § 1151 
"does not address disabilities that are merely coincidental 
with the receipt of VA treatment or which are not the result 
of actions by the VA." Id. at 505.  The Court noted that the 
legislative history reinforced the conclusion that 
compensation under 38 U.S.C. § 1151 is to be awarded only for 
an increase in disability that is the result of action by VA, 
and not from a coincidental event.  Id.; see also VAOPGCPREC 
7-97 (Jan. 29, 1997) (the provisions of 38 U.S.C.A. § 1151 
effective prior to October 1, 1997, do not cover injuries 
which were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).  
Although 38 U.S.C.A. § 1151 was amended in 1997 to add the 
element of fault, the intent of Congress to provide 
compensation for disability related to VA treatment or 
examination has not changed.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

The veteran asserts that he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151 for a below the knee 
amputation which was partially caused by his inability to 
stop his own car as a result of a cast on his right foot 
following a VA surgery.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361 for a below the knee 
amputation.  

The initial question which must be addressed is whether the 
claimed injury was caused by hospital care, medical or 
surgical treatment, or examination furnished to the veteran 
under any law administered by the Secretary, either by a VA 
employee or in a VA facility, or was caused by training and 
rehabilitative services as part of an approved rehabilitative 
program under Chapter 31 or in a compensated work therapy 
program under 38 U.S.C.A. § 1718.  See 38 U.S.C.A. § 1151; 
Loving v. Nicholson, 19 Vet. App. 96 (2005).  

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  See Loving 
v. Nicholson, 19 Vet. App. at 100.  In order for additional 
disability to be compensable under 38 U.S.C.A. § 1151, the 
additional disability must have been the result of injury 
that was part of the natural sequence of cause and effect 
flowing directly from the actual provision of "hospital care, 
medical or surgical treatment, or examination" furnished by 
VA and that such additional disability was directly caused by 
that VA activity.  Id at 101.  

The Board finds that the veteran's claim lies beyond the 
ambit of 38 U.S.C.A. § 1151.  The evidence of record shows 
that the veteran was not undergoing hospital care, medical or 
surgical treatment, or examination by a VA employee or at a 
VA facility at the time the additional disability was 
incurred.  The evidence shows that the veteran was returning 
back to the VA facility from a weekend pass when he was 
involved in a severe motor vehicle accident.  There is no 
evidence to suggest that the veteran was in the course of 
being provided hospital care, medical or surgical treatment, 
or examination by a VA employee or at a VA facility at the 
time the accident occurred.  There is no evidence to suggest 
that driving to a VA facility was a form of hospital care, 
medical or surgical treatment or examination.  

In this regard, the Board notes that the record clearly 
establishes that the reason for the below the knee amputation 
was injury caused by the motor vehicle accident.  There is no 
proof that the initial fracture of the right ankle or 
treatment following the fracture necessitated the amputation; 
rather, the most probative evidence establishes that the 
amputation followed the motor vehicle accident.  Therefore, 
the veteran's primary assertion was that VA was negligent in 
giving him a pass to leave the facility with a cast on his 
foot.  The Board acknowledges that the veteran was indeed 
given a pass to leave the VA facility for the weekend; 
however, nothing suggests that the veteran was instructed to 
drive a vehicle, or that driving a vehicle was part of his 
medical or surgical treatment.  Even if we accept that the 
head on collision could have been avoided or the speed of his 
car reduced if he could have applied the brakes, this just 
establishes that the veteran was incapable of operating the 
vehicle in a non-negligent manner.  Neither leaving the VA 
facility by driving or returning to the facility him driving 
his own vehicle can be attributed to actions on the part of 
VA.  

Although the veteran was provided a pass, he, and not the VA, 
operated the vehicle.  The Board points out that it is the 
veteran, not the VA, who was clearly incapable of operating 
the vehicle in a safe manner (assuming the events described 
by the veteran are accurate).  Moreover, the record clearly 
demonstrates that the veteran elected to drive the vehicle 
when he was not capable of doing so in a safe manner.  Giving 
him a pass is not tantamount to informing him of driving a 
vehicle when he was not capable of doing so.  He was not 
advised to do any physical activity that was in contradiction 
to him having a cast on his foot.  He and the driver of the 
other car are responsible for the accident, not hospital, 
surgical or medical care provided by VA.  

As noted above, the veteran has also maintained that he had 
to have the amputation due to the motor vehicle accident 
which occurred on September 17, 1999.  The September 20 to 
November 5, 1999 VA hospital discharge summary indicates that 
he had to have his right leg amputated due to the September 
17, 1999 motor vehicle accident.  The November 9, 1999 VA 
progress note indicates that it had to be amputated due to 
the motor vehicle accident.  The January 20, 2000 addendum to 
the September to November 1999 VA hospital discharge supports 
the conclusion reached in the previous treatment reports.  It 
was not until later, in December 1999, in a VA compensation 
setting, that the veteran started to assert that negligent VA 
treatment was the cause of his right heel fracture and that 
his right ankle had to be amputated due to negligent VA 
hospital care or surgical or medical treatment.  

The evidence does not support the proposition that VA 
surgical or medical treatment or hospital care was the 
proximate cause of the heel fracture or the subsequent need 
for the right below the knee amputation.  Instead, the 
preponderance of the evidence indicates that the veteran 
fractured his right heel on his own, without VA treatment 
being the cause, and that the motor vehicle accident which 
occurred on September 17, 1999 was not caused by VA hospital 
care, surgical or medical treatment, but rather was caused by 
the woman whom hit him head on while he was returning to the 
VA hospital, and that the motor vehicle accident was what 
caused the need for amputation.  

Accordingly, the probative evidence reveals that there was no 
careless, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing VA medical care.  While the veteran attributes his 
below the knee amputation to faulty VA care, as a lay person 
he is not competent to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Not only 
is there no medical evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault with regards to the VA surgery on September 2, 1999, 
but the November 1999 VA progress note and January 2000 VA 
hospital discharge addendum mentioned above support the 
conclusion that the below the knee amputation was caused by 
the motor vehicle accident, which was caused by another 
driver.  Ashley v. Brown, 6 Vet. App. 52 (1993).  

In sum, a motor vehicle accident which is another driver's 
fault and which occurs when a veteran is given a pass and 
returning to hospital grounds after taking care of personal 
matters cannot possibly be conceived of as being caused by VA 
hospital care or medical or surgical treatment.  Therefore, 
VA compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
the below the right knee amputation are not warranted.  

Losing a leg is certainly a grave misfortune and the Board 
has carefully and sympathetically reviewed all the evidence 
of record.  There is simply no competent evidence of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or any fault on the part of VA.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right below the knee 
amputation is denied.  


REMAND

The Board notes that VA has a duty to assist a claimant in 
developing the facts pertinent to his claim, and to notify 
him or her of the evidence necessary to complete an 
application for benefits.  The Veterans Claims Assistance Act 
of 2000 (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

A.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a rib injury, a left foot injury, 
and a neck injury.

The Court has emphasized that adequate notice under the VCAA 
should include what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Court has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  As pointed out in the July 
2004 Court Order, however, no such pre-adjudication notice 
appears to have been sent to the veteran in this case.  

In such circumstances, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has indicated that this 
timing defect can be remedied by a fully compliant VCAA 
notice issued prior to a readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
this case, the Board's October 2001 decision relied primarily 
on post-decision communications, including a rating decision, 
a statement of the case (SOC), a supplemental statement of 
the case (SSOC), and a Board remand.  Therefore, the 
veteran's claims for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a rib injury, a left 
foot injury, and a neck injury should be readjudicated in 
light of the statutory requirements regarding notice to 
claimants of required information and evidence.  Moreover, 
because a remand is required to address failures in the duty 
to notify, a supplemental VCAA notice is necessary to cure 
any prejudicial error.  

The Board also notes that since the October 2001 Board 
decision, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Court has also held that VCAA notice errors are presumed 
prejudicial unless VA shows that the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In the present case, additional development is required in 
order to satisfy VA's duty to notify the veteran as set forth 
under the VCAA.  Indeed, as noted in the June 2003 and July 
2004 Court Orders, the record does not contain any 
communication clearly informing the veteran of the types of 
evidence necessary to substantiate his claim.  

B.  Whether new and material evidence has been received to 
reopen the claim for residuals of a right ankle injury.

In an August 1993 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a right 
ankle injury as the record did not contain competent medical 
evidence linking the disability to his military service.  The 
veteran filed a claim to reopen in January 1999, and as 
indicated above, the Board issued a decision in October 2001 
by which his claim was not reopened.  This decision was 
vacated on the basis that VA had failed to fulfill its duty 
to notify as per the Veterans Claims Assistance Act of 2000 
(VCAA).  See June 2003, July 2004 and March 2008 Court 
orders.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Further, in providing instruction as to 
what information would be considered "new and material", the 
Court indicated that "material" evidence would include (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations. "New" evidence would be considered new only 
if it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the record.  

The Board notes that as the Court determined that the veteran 
is potentially prejudiced by a lack of notice, and has issued 
an Order for VA to provide adequate VCAA notice, the Board 
has no choice but to remand this appeal for a VCAA notice 
letter to be issued to the veteran in compliance with Kent.  

The Board further notes that, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran has not been provided with notice 
of the type of information or evidence needed to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Thus, corrective notice can be provided on 
remand.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the appellant a VCAA letter 
specifically concerning the issues of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 and 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for residuals of a 
right ankle injury.  The letter must: (i) 
advise him of the type of evidence needed 
to substantiate this claim; (ii) apprise 
him of the evidence he must submit; (iii) 
apprise him of the evidence VA will 
obtain; and (iv) request that he submit 
any relevant evidence in his possession.  
The letter also must include an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for these 
claims, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, regarding the new and 
material claim, the letter must provide 
notice of the legal requirement of "new" 
and "material" evidence as the pre-
requisite for reopening this previously 
denied claim for residuals of a right 
ankle injury.  The letter must describe 
what evidence would be needed to 
substantiate the element or elements 
found insufficient in the previous denial 
(i.e., evidence that a current right 
ankle injury is related to an inservice 
injury.  See the October 2001 Board 
decision).  This notice is required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
this determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decisions 
reached.  Thereafter, the veteran and his 
attorney should be given the opportunity 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


